Citation Nr: 0720733	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO. 04-26 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
spine fracture at L2-L3, currently evaluated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel





REMAND

The veteran served on active duty from November 1977 to 
September 1979. This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.

The veteran is seeking an increased rating for a low back 
disorder, initially service connected in an April 1980 rating 
decision and evaluated as involving the residuals of a lumbar 
spine fracture. The currently-assigned 10 percent rating has 
been effect since that time. Because there appear to be both 
VA and non-VA medical records that have not been obtained; 
and because the medical evidence is insufficient to conduct 
effective appellate review, the matter will be remanded for 
accomplishment of the directives below. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002); see Bell v. Derwinski, 2 
Vet. App. 611 (1992) (Observing that any VA treatment records 
that have been generated up to and including the date of the 
Board's decision, whether or not filed in the veteran's 
claims folder, are in the constructive possession of the 
Board and must be considered); Allday v. Brown, 7 Vet. App. 
517 (1995); Colvin v. Derwinski, 1 Vet. App. 171 (1991) (VA 
may not rely upon its own unsubstantiated opinion); VA has a 
duty to obtain all relevant VA and Governmental records prior 
to adjudication of a claim. 

The veteran's current contention appears to be that he 
experiences muscle spasms and pain which radiates to his 
legs. In various correspondence, he reports that because of 
this disorder, he has missed work and has been reassigned to 
other duties at his place of employment. He has also alleged 
that he has been diagnosed as having degenerative disc 
disease. A May 2003 VA examination report indicates that a 
previously conducted radiographic study detected the presence 
of degenerative disc disease at the L5-S1 level. 

While the RO found that evidence of record did not confirm 
the presence of radiculopathy or muscle spasm, the 
radiographic study cited in the May 2003 VA medical 
examination report is not of record, and will be obtained and 
evaluated upon readjudication. The Board notes in this regard 
that in a July 2002 letter, apparently addressed to the 
veteran's employer, Harry M. Koslowski, M.D., reported that 
the veteran was unable to remain in a sitting position for 
"any prolonged period of time." 

Dr. Koslowski is a neurologist, thus suggesting that he is 
treating the veteran for degenerative disc disease. While the 
veteran reported in an August 2003 release of information 
form that he continued to be treated by Dr. Koslowski, as 
well as the "Back Pain Institute of Northern Florida" and 
the "Pain Center," the RO advised the veteran in October 
2003 that it would not seek to obtain updated records of 
treatment from these facilities, as they were already on 
file. However, the record indicates that only some records 
from these medical care providers were previously of record, 
and none within a few years prior to the veteran's August 
2003 report of continuous treatment. The RO/AMC will 
therefore ensure that it obtains updated medical records from 
these facilities.  

In his substantive appeal received in July 2004, the veteran 
contended that his Jacksonville VA records were not 
considered by the RO in its evaluation of his increased 
rating claim for residuals of a spine fracture. Upon a review 
of the record, the Board finds medical treatment records from 
the Jacksonville VA medical facility were received from the 
veteran in March 2003, and there is no indication that the 
records were considered by the RO in the May 2003 rating 
decision, the May 2004 statement of the case (SOC), or the 
August 2004 supplemental statement of the case (SSOC). The 
Board finds that consideration of these VA records is 
necessary to decide the merits of the current claim. 
38 C.F.R. 
§§ 19.9, 19.29 (2006).





Further, a clarifying VA medical examination is required, as 
noted below. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for the disorders 
at issue that is not evidenced by the 
current record. These records include any 
and all VA medical treatment records and 
reports of clinical and diagnostic 
testing. The veteran should be provided 
with the necessary authorizations for the 
release of any treatment records not 
currently on file. The RO/AMC should then 
obtain these records and associate them 
with the claims folder. In particular, 
the RO/AMC should request that the 
veteran submit updated release of 
information forms for those medical care 
providers cited in the VA form 21-4142, 
received by the RO in August 2003, and 
the RO/AMC will request such records from 
all listed medical care providers. 

2. Contemporaneously with its notice in 
paragraph 1, above, the RO/AMC will send 
a notice letter pursuant to 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that 
meets the requirements outlined in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

3. The RO/AMC should afford the veteran a 
comprehensive medical examination, to be 
conducted by a qualified physician, to 
ascertain the residuals of the service-
connected low back disorder. The 
veteran's claims folder, and a copy of 
this remand, must be reviewed by the 
examiner in conjunction with the 
examination, and the examiner must 
acknowledge this receipt and review in 
any report generated as a result of this 
remand. Any and all necessary clinical 
and diagnostic studies must be conducted. 
The examiner must respond to the 
following inquiries:

a. What are the current diagnoses of 
the veteran's low back disorder, 
involving the L2-L3 region? In 
responding to this inquiry, the 
examiner must state the bases for 
such diagnoses, including whether 
there are objectively demonstrated 
clinical findings for any symptoms 
reported by the veteran.

b. If the veteran has any back 
disorder that is the result of a 
spine fracture at L2-L3, including 
if found any degenerative disc 
disease, what are the residuals of 
such disorder(s), to include effect 
on range of motion; radiation of 
symptoms; stiffness; objective 
neurologic abnormalities including 
but not limited to bowel or bladder 
impairment; or any other disabling 
residuals. 

4. The RO/AMC should take such additional 
development action as it deems proper 
with respect to the claim, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development. Following such 
development, the RO/AMC should review and 
readjudicate the claim addressing all 
relevant and applicable rating criteria. 
If any such action does not resolve the 
claims, the RO/AMC shall issue the 
veteran a Supplemental Statement of the 
Case. Thereafter, the case should be 
returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts. It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary. Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance. Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.

In light of his report that he has missed work due to his 
back disorder, the veteran is specifically advised that he 
should advise the RO/AMC of the whereabouts of evidence that 
would substantiate this report, assist the RO/AMC in 
obtaining such evidence, or obtain such evidence on his own 
effort. 

The veteran is advised that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655. In the event 
that the veteran does not report for the aforementioned 
examinations, documentation should be obtained which shows 
that notice scheduling the examinations was sent to the last 
known address. It should also be indicated whether any notice 
that was sent was returned as undeliverable.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).




